Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 1 is Ide et al. US 2014/0005912. 
 disclose a method for calculating a fuel injection amount of a fuel vapor dual purge system for a vehicle having a combustion chamber (), the method comprising the steps of:  (a) calculating, by a controller (), volumetric efficiency of the combustion chamber () (¶¶) (Fig 3); (b) determining, by the controller (), a fuel vapor detection delay time at which a fuel vapor is detected in a surge tank based on the calculated volumetric efficiency of the combustion chamber () () (¶¶-0111); (c) calculating, by the controller (), a time at which the fuel vapor is injected into the combustion chamber based on the determined fuel vapor detection delay time  (¶¶); and (d) calculating, by the controller (), a fuel vapor total injection amount at the time at which the fuel vapor is injected into the combustion chamber (¶¶).
However Ide et al. fail to disclose:
A turbocharger wherein steps (a) to (d) are performed in a turbocharger operation section.
The instant claims enable opportunities for reducing pollution by increasing consistency of the engine in a turbocharger operation section of a fuel vapor dual purge system  by taking the fuel vapor detection delay time when a turbocharger operates into account by calculating a fuel injection amount in the fuel vapor dual purge system with consideration of the fuel vapor collected in the canister that is discharged to the second purge line and accounting for the fact that a purge path of the fuel vapor becomes very long, and a fuel vapor detection delay time (a time taken for the fuel vapor discharged to the second purge line through the solenoid valve to reach the surge tank) of more than one cycle may occur in a non-obvious and advantageous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 – A driving section in which the turbocharger operates.  (See PgPub: ¶¶0037)
 - a time taken for the fuel vapor discharged to the second purge line through the solenoid valve to reach the surge tank. (See PgPub: ¶¶)
 - a ratio of an actual air amount introduced into a combustion chamber and a theoretical air amount which may be introduced into the combustion chamber. (See PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.R./           Examiner, Art Unit 3747